DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 and 10 (Currently amended)
Claims 3, 5-8 and 12 (Previously Presented)
Claims 2, 4, 9 and 11 (Canceled)
Examiner’s Amendment/Comment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment (claim 10 has been amended to fix 112(b) issue of antecedent basis) was given by Attorney Timothy J. Maier, 703-740-8322, on 10/12/2021.
Claim 10 has been amended as follows:
Claim 10 (Currently Amended) A method for operating a coupling device, which is designed to couple a high-voltage battery to a high-voltage onboard power supply system of a motor vehicle, comprising the following steps:

connection of the coupling device via a first interface to a first electric phase of the high- voltage onboard power supply system and connection of the coupling device via a second interface to a second electric phase of the high-voltage onboard power supply system; 
measurement of a first current between the first electrically conductive connection and the first interface and/or measurement of a second current between the second electrically conductive connection and the second interface; 
actuation of at least one first semiconductor switch, which is coupled between the first electrically conductive connection and the first interface, as well as of at least one second semiconductor switch, which is coupled between the second electrically conductive connection and the second interface, depending on the first measured current and/or the second measured current, and 
supply of an indicator signal to an actuating device by at least one pre-crash sensor, which are coupled to the actuating device, wherein the actuating device has a first input for delivery of the indicator signal that is correlated with a crash and/or with a pre-crash of the motor vehicle, wherein the indicator signal indicating the pre-crash is generated by the at least one pre- crash sensor including at least one radar and at least 
wherein the actuating device includes a first switch arrangement for processing the indicator signal and a second switch arrangement for processing of the activation signal, wherein the first switch arrangement comprises exclusively hard-wired hardware structural elements without a software-assisted solution to prevent freezes of the system caused by a program crash, wherein the second switch arrangement is a programmable and/or software-assisted system, 
wherein the actuating device is designed, when it receives the indicator signal at the first input, to open the at least one first semiconductor switch and/or the at least one second semiconductor switch, wherein the actuating device is designed, in the case in which the indicator signal is not sustained after a predetermined period of time, to close again at least the previously opened semiconductor switch, such that the predetermined period of time is considered as a factor of closing the previously opened semiconductor switch,
wherein the predetermined period of time after which the previously opened semiconductor switch is closed again is from 30 milli-second to 50 milli-second,
wherein a current measurement device, that is designed to measure the first current and the second current, includes a shunt sensor and a Hall sensor.
Allowable Subject Matter
Claims 1, 3, 5-8, 10 and 12 are allowed.
Regarding claim 1, prior arts do not suggest or teach, among other claimed allowable features, “a current measurement device that is designed to measure a first current flowing between the first electrically conductive connection and the first interface and/or a second current flowing between the second electrically conductive connection and the second interface;
an actuating device, which is coupled to the current measurement device;
at least one first semiconductor switch, which is coupled between the first electrically conductive connection and the first interface, as well as at least one second semiconductor switch, which is coupled between the second electrically conductive connection and the second interface, 
wherein the first semiconductor switch comprises a first control electrode and the second semiconductor switch comprises a second control electrode, which are coupled to the actuating device, and at least one pre-crash sensor, which is coupled to the actuating device in order to supply an indicator signal to the actuating device, 
wherein the actuating device has a first input for delivery of the indicator signal that is correlated with a crash and/or with a pre-crash of the motor vehicle, 
wherein the indicator signal indicating the pre-crash is generated by the at least one pre- crash sensor including at least one radar and at least one camera, 
wherein the actuating device further has a second input for delivery of an activation signal for the high-voltage onboard power supply system, 

wherein the first switch arrangement comprises exclusively hard-wired hardware structural elements without a software-assisted solution to prevent freezes of the system caused by a program crash, 
wherein the second switch arrangement is a programmable and/or software-assisted system, wherein the actuating device is designed, when it receives the indicator signal at the first input, to open the at least one first semiconductor switch and/or the at least one second semiconductor switch, 
wherein the actuating device is designed, in the case in which the indicator signal is not sustained after a predetermined period of time, to close again at least the previously opened semiconductor switch, such that the predetermined period of time is considered as a factor of closing the previously opened semiconductor switch, 
wherein the predetermined period of time after which the previously opened semiconductor switch is closed again is from 30 milli-second to 50 milli-second, 
wherein the current measurement device includes a shunt sensor and a Hall sensor.”, in combination with all other elements recited in claim 1.
Claims 3, 5-8 and 12 are also allowed as they further limit allowed claim 1.
Regarding claim 10, prior arts do not suggest or teach, among other claimed allowable features, “measurement of a first current between the first electrically conductive connection and the first interface and/or measurement of a second current between the second electrically conductive connection and the second interface; 
actuation of at least one first semiconductor switch, which is coupled between the first electrically conductive connection and the first interface, as well as of at least one second semiconductor switch, which is coupled between the second electrically conductive connection and the second interface, depending on the first measured current and/or the second measured current, and 
supply of an indicator signal to an actuating device by at least one pre-crash sensor, which are coupled to the actuating device, wherein the actuating device has a first input for delivery of the indicator signal that is correlated with a crash and/or with a pre-crash of the motor vehicle, wherein the indicator signal indicating the pre-crash is generated by the at least one pre- crash sensor including at least one radar and at least one camera, wherein the actuating device further has a second input for delivery of an activation signal for the high-voltage onboard power supply system, 
wherein the actuating device includes a first switch arrangement for processing the indicator signal and a second switch arrangement for processing of the activation signal, wherein the first switch arrangement comprises exclusively hard-wired hardware structural elements without a software-assisted solution to prevent freezes of the system caused by a program crash, wherein the second switch arrangement is a programmable and/or software-assisted system, 

wherein the predetermined period of time after which the previously opened semiconductor switch is closed again is from 30 milli-second to 50 milli-second,
wherein a current measurement device, that is designed to measure the first current and the second current, includes a shunt sensor and a Hall sensor.”, in combination with all other elements recited in claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG V BUI whose telephone number is (571) 270-0265.  The examiner can normally be reached on Monday - Friday 7:30a - 4:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUNG V BUI/Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        October 20, 2021